Citation Nr: 1243421	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  10-19 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June to October 1979, February to June 2004, and July 2005 to March 2006. He also completed multiple unverified periods of service with the Air National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In May and June 2012, the Veteran testified via videoconference before the below-signed Veterans Law Judge in North Little Rock. Due to equipment failure, a transcript of the May hearing could not be created; a transcript of the June hearing has been associated with the claims file. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal. A review of the virtual file revealed additional medical evidence pertinent to the present appeal. This evidence has been carefully reviewed by the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

As the claims file reflects that additional evidence remains outstanding and a VA examination is warranted, the Veteran's appeal must be remanded in accordance with the duty to assist. 

The Veteran claims to experience sleep apnea that manifested during service completed from February to April 2003. Although he testified in June 2012 that he had been called to active duty and was not performing training at that time, February 2003 orders and a May 2012 memorandum from an Air National Guard Logistics Readiness Officer reflect that he had been called to active duty for training. Applicable laws and regulations permit service connection based on a period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty. See 38 U.S.C.A. § 101(22), (24) (West 2002); 38 C.F.R. § 3.6 (2012). Thus, evidence that the Veteran's sleep apnea was incurred or aggravated, and disabled him, during this period of ACDUTRA is needed to substantiate his claim.

The Veteran has repeatedly asserted that he was treated for sleep apnea and respiratory complaints, due to inhalation of jet fumes, during the period from February to April 2003. Although the claims file reflects a December 2011 request to the Air National Guard (19 MDOS/SGOPF ROK2) for these records, only consultation request records dated after April 2003 were received in response. Although the Veteran has submitted some lay statements attesting that he experienced respiratory symptoms during the relevant time frame, there is no evidence that any of the individuals who submitted those statements possess the education, training, or experience that qualifies someone to offer medical diagnoses, statements, or opinions. The only medical opinions of record are from the Veteran's private physician; a September 2009 opinion states that his sleep apnea first manifested in June 2003, after his period of ACDUTRA.

The Veteran's National Guard records are pertinent and VA has a duty to make as many requests as necessary to obtain them unless concluding they do not exist or that further efforts to obtain them would be futile. 38 C.F.R. § 3.159(c)(2). As the Veteran has contended that additional treatment records from his National Guard service are available, the RO/AMC must make another attempt to obtain any such records. In accordance with Washington v. Nicholson, 19 Vet.App. 362 (2005) and 38 C.F.R. § 3.159(c)(2), VA must ensure that all available records are associated with the record. If no additional records are available, VA must advise the Veteran and inform him that alternative forms of evidence could be developed to substantiate his claim. Dixon v. Derwinski, 3 Vet.App. 261, 263-264 (1992).

The Veterans Claims Assistance Act of 2000 (VCAA) also requires VA to assist claimants by gathering all pertinent records of VA treatment and all identified private treatment records. The last VA treatment note within the (virtual) claims file is dated July 3, 2012. Further, there is a gap from January 19, 2012 to June 13, 2011 between the virtual and hardcopy treatment notes associated with the record. While this case is in remand status, the RO/AMC must gather additional VA treatment records and associate them with the claims file. The Veteran has submitted copies of treatment notes from his private physician, but these notes reflect that the Veteran underwent a sleep study from "Davila" in 2002. While this case is in remand status, the RO/AMC should also supply him with authorizations for the release of any outstanding private treatment records.

The Veteran has not been afforded any VA examination in regard to his claim for service connection. VA is obligated to provide an examination when the record contains competent evidence that a claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may (italics added for emphasis) be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet.App. 79 (2006).  Here, the Veteran's post-service treatment records reflect diagnosis of obstructive sleep apnea and he has reported that disability manifested during a period of ACDUTRA. The Board finds that an examination is warranted in regard to this disability. 

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Gather any outstanding records of VA medical treatment and associate them with the claims file. NOTE that there are no records from the period January 19, 2012 to June 13, 2011 OR after July 3, 2012 within the claims file.

2. Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file - to specifically include, but not limited to records from a Dr. Davila. Make at least two (2) attempts to obtain records from any identified source. Associate any available records with the claims file. If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.

3. Take appropriate steps to attempt to verify the periods of the Veteran's training with the Air National Guard - specifically, determine whether or not he completed the full period of active duty for training from February 18, 2003 to April 18, 2003.

4. Locate any outstanding National Guard service personnel or treatment records. Make inquiries using the Personnel Information Exchange System (PIES)/ Defense Personnel Records Image Retrieval System (DPRIS) interface and ALL other appropriate resource(s). If no additional records can be located, make a formal finding as to their unavailability and, as required by 38 C.F.R. § 3.159(e), inform the Veteran of the status of the records and advise him that alternative forms of evidence can be developed to substantiate the claim, including, but not limited to "buddy certificates" and letters. Dixon v. Derwinski, 3 Vet.App. 261, 263-264 (1992); see Washington v. Nicholson, 19 Vet.App. 362 (2005) (remanding claim to the Board to address VA's duty to "exercise greater diligence in assisting the appellant with the development of evidence").

5. Subsequently, afford the Veteran an opportunity to attend a VA sleep disorders examination at an appropriate location to determine whether he was disabled by obstructive sleep apnea while serving on ACDUTRA from February to April 2003 AND whether sleep apnea was incurred during that same time frame. As the Veteran is in receipt of service connection for hypertension, back and neck disabilities, residuals of cholecystectomy, and nephrolithiasis, the examiner should also render an opinion as to whether he experiences sleep apnea secondary to (to include aggravated by) any of those disabilities.

The examiner is reminded that he or she has an independent responsibility to review the ENTIRE claims file, but his or her attention is drawn to any service treatment notes associated with the claims file as a result of this remand and to Dr. Stagg's treatment notes and September 2009 and May 2012 medical opinions. The examiner must provide all of the requested medical opinions with full rationale as well as a discussion of the Veteran's contention that sleep apnea occurred as a result of his inhalation of jet fumes during the identified three (3) month period. If the examiner is unable to render the requested opinions, he or she must explain why.

6. Review the claims file and ensure that the above-directed development has been completed in full. If any additional development is necessary, take appropriate steps. 

7. Readjudicate the Veteran's claim. If the claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

The Veteran is notified that it is his responsibility to report for any examinations and to cooperate in the development of the claims. The consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2012). If the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


